Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: IN THE CLAIMS: 
Claim 12 has been amended (see attached claim listing).

Examiner’s Statement of Reasons for Allowance
The Examiner’s statement of reasons for allowance is the following: the claims are directed to a composite multi-epitope expression cassette comprising: (a) T cell epitopes derived from S1 proteins of avian infectious bronchitis virus Holte strain and avian infectious bronchitis virus QX-like strain; and (b) B cell epitopes derived from S1 protein of avian infectious bronchitis virus Australian T strain that is free of the prior art of record.  There is no art that teaches or suggests a multi-epitope expression cassette comprising the S1 proteins of an avian virus Holte strain, QX-like strain and Australian T strain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

CLAIM LISTING WITH EXAMINER' S AMENDMENT:

	12.	(Currently Amended) A recombinant virus comprising a gene encoding the composite multi-epitope expression cassette according to claim 1.


/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648